DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 5/25/21.  As directed by the amendment, claims 1 and 21 have been amended; claims 7, 11-20 have been cancelled.  Claims 1-10 and 21 are pending in this application.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

the entire arc-shaped portion has a thickness in a direction from an exterior surface of the arc-shaped portion to an interior surface of the arc-shaped portion, that is greater than a maximum thickness of the head covering portion in a direction from an exterior surface of the head covering portion to an interior surface of the head covering portion…” without support in the specification as originally filed. Its noted that the Specification provides no criticality ,  the collar portion, in part or in its entirety, being “…greater than a maximum thickness of the head covering portion in a direction from an exterior surface of the head covering portion to an interior surface of the head covering portion…”, as the materials are only required to be, as per the Specification, paragraph 0042,  “…fabricated from the same materials as the rear section, or may be fabricated from a more rigid, thicker material…”). 

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes US 2011/0131704 (herein after Hughes) in view of Van Duyn 6370692 (herein after Van Duyn), Rossi US 2013/0239290 (herein after Rossi) and Isidor US 202262 (herein after Isidor).
Regarding claim 1, Hughes discloses a hood (Abstract, as seen in annotated Figures 1, 3 and 4) comprising: a head-covering portion that is sized and shaped to cover a head of a user (as seen in annotated Figures 1, 3 and 4), configured to leave a face of the user exposed (as seen in annotated Figures 1, 3 and 4), the head-covering portion having a front section defining a facial port (as seen in annotated Figures 1, 3 and 4); a drawstring to adjust a size of the facial port (as seen in annotated Figures 1, 3 and 4), configured to be capable of being used independent of any other garment (as seen in annotated Figures 1, 3 and 4) a collar portion coupled to the head-covering portion at a bottom perimeter of the head-covering portion along a circumferential seam (as seen in annotated Figures 1, 3 and 4),  an upper perimeter extending along the circumferential seam between the left end and right end (as seen in annotated Figures 1, 3 and 4); the collar portion being configured to overlap a neck port of an upper body garment when the hood is worn with the upper body garment (as seen in annotated Figures 1, 3 and 4), the collar portion further being configured to overlay a neck of the user when the user wears the hood without an upper body garment (as seen in annotated Figures 1, 3 and 4); the collar portion comprised of an arc-shaped portion of material (as seen in annotated Figures 1, 3 and 4), arc-shaped portion of material having a lower perimeter extending from the left end to the right end along the arc-shaped portion of material (as seen in annotated Figures 1, 3 and 4); the arc-shaped portion of material having a shortest distance between the upper perimeter and the lower perimeter of the arc-shaped portion of material at the left and right ends or the arc- shaped portion of material (as seen in annotated Figures 1, 3 and 4), and a greatest distance between the upper and lower perimeters of the 2Appln. No. 14/278,999Response dated Nov. 20, 2019 Reply to Office Action of Aug. 20, 2019Docket No.: SOHOODY 14_CIPIarc-shaped portion of material at a back of the collar portion midway between the left and right ends along the bottom perimeter of the head-covering portion (as seen in annotated Figures 1, 3 and 4), the drawstring fastener extending along the periphery edge (as seen in annotated Figures 1, 3 and 4). 
[AltContent: arrow][AltContent: textbox (Collar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hood)]
    PNG
    media_image1.png
    636
    425
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    529
    700
    media_image2.png
    Greyscale


Hughes is silent to the left end of a collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a left side of the head-covering portion; the right end of a collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a right side of the head-covering portion.
Van Duyn discloses the left end of a collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a left side of the head-covering portion (as seen in annotated Figure 3); the right end of a collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a right side of the head-covering portion (as seen in annotated Figure 3).

.
. 
[AltContent: ][AltContent: textbox (Collar portion)][AltContent: textbox (Hood portion)][AltContent: ]
    PNG
    media_image3.png
    874
    733
    media_image3.png
    Greyscale

VAN DUYN
Hughes is analogous art to the claimed invention as it relates to garments having hoods.  Van Duyn is analogous art to the claimed invention in that it provides garments that have detachable hoods and collar attachments.
The teachings of Hughes and the teachings of Van Duyn are combinable because they are concerned with the same field of endeavor, hooded garments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hood collar of Hughes by constructing the left end of the collar portion ending before and not extending to the front section on the left side of the head-covering portion, and the right end of the collar portion ending before and not extending to the front section on the right side of the head-covering portion as taught by Van Duyn in order to reduce any bulk and excess material around the shoulders for better fit and comfort.
However, Hughes and Van Duyn are silent to wherein the head-covering portion is of a terry cloth material. 
Rossi discloses the head-covering portion: is of a terry cloth material (36, paragraph 0032).
Hughes and Van Duyn is analogous art to the claimed invention as it relates to textile garments with detachable hoods and, Rossi is analogous art to the claimed invention in that it provides terry cloth material garments commonly known in the art for their softness and comfort when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the material of Hughes and Van Duyn, with terry cloth , as taught by Rossi, in order to form a hood portion that is comfortable and soft around the face but also is capable of moisture absorption.  The substitution of materials would be a simple substitution of one known element for another to obtain predictable results, creating a hood that was more comfortable to wear and was capable of absorbing any perspiration during activity when worn.

However, Hughes, Van Duyn and Rossi are silent to the entire arc-shaped portion has a thickness in a direction from an exterior surface of the arc-shaped portion to an interior surface of the arc-shaped portion, that is greater than a maximum thickness of the head covering portion in a direction from an exterior surface of the head covering portion to an interior surface of the head covering portion.  

Isidor discloses the entire arc-shaped portion has a thickness in a direction from an exterior surface of the arc-shaped portion to an interior surface of the arc-shaped portion, that is greater than a maximum thickness of the head covering portion in a direction from an exterior surface of the head covering portion to an interior surface of the head covering portion (Col 1, lines 16-24 and lines 31 -36 of Isidor discloses the head covering portion being made of a cloth material and the collar material made of fur, so that the  hood can be folded below the collar line when desired. The fur of the collar would indeed be thicker than material of the head covering portion.  Additionally, applicant provides no criticality for the added limitation as the materials are only required to be, as per the Specification, paragraph 0042, “fabricated from the same materials as the rear section, or may be fabricated to from a more rigid, thicker material…”). 

Hughes, Van Duyn and Rossi are analogous art to the claimed invention as it relates to textile garments with hoods and, Isidor is analogous art to the claimed invention in that it provides terry cloth material garments commonly known in the art for their softness and comfort when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the material of Hughes, Van Duyn and Rossi, with the collar being thicker than the head covering portion of the hood, as taught by Rossi, in order to form a collar portion that is heavier than the hood portion so it will rest and stay in place better.  The substitution of materials would be a simple substitution of one known element for another to obtain predictable results, creating a better fitting hood that when worn stays in position and provide better warmth and protection to the neck.
Regarding claim 2, the modified hood of the combined references discloses the facial port is formed as a single opening (as seen in Figures 1 and 3 of Hughes) operably configured to expose the face and a neck of the user when the drawstring is not fastened together (as seen in Figures 1 and 3 of Hughes).
Regarding claim 3, the modified hood of the combined references discloses the drawstring includes a pair of terminal ends (5, as seen in Figures 1 and 3 of Hughes) arranged to extend from opposite sides of the facial port for manipulating the drawstring to adjust the size of the facial port (as seen in Figures 1 and 3 of Hughes).
Regarding claim 4, the modified hood of the combined references discloses the collar portion is configured to cover a user’s neck (as seen in Figures 1 and 3 of Hughes).
Regarding claim 5, the modified hood of the combined references discloses the collar portion further comprises: a downwardly curving lower edge (as seen in Figures 1 and 3 of Hughes).
Regarding claim 8, the modified hood of the combined references discloses the head-covering portion further comprises: a pair of mating fasteners (10, as seen in Figures 1 and 3 of Hughes), one disposed on each side of the facial port (as seen in Figures 1 and 3 of Hughes), which join the sides of the facial port together when the pair of mating fasteners are fastened to one another (as seen in Figures 1 and 3 of Hughes), and wherein a location of the pair of mating fasteners on each side of the facial port is such that when  the pair of mating fasteners are fastened to one another the hood is configured to cover a nose and mouth of the user (paragraph 0018 of Hughes).
Regarding claim 9, the modified hood of the combined references discloses the collar portion (4 of Hughes) is sized and shaped to extend into a neck hole of a garment (as seen in Figures 1 and 3 of Hughes – the hood of Hughes would be capable of extending into a neck hole and being worn under a garment).
Regarding claim 10, the modified hood of the combined references discloses the hood (as seen in annotated Figure 2 of Van Duyn): is configured to be detachable (80) from a garment (Col 2, lines 12-13, as best seen in Figure 2 and 5 of Van Duyn).
[AltContent: textbox (Garment portion)][AltContent: textbox (Hood portion)][AltContent: ][AltContent: ]
    PNG
    media_image4.png
    603
    488
    media_image4.png
    Greyscale

Regarding claim 21, Hughes discloses a hood comprising: a head-covering portion (as seen in annotated Figures 1, 3 and 4) that is sized and shaped to cover a head of a user (as seen in annotated Figures 1, 3 and 4), configured to leave a face of the user exposed (as seen in annotated Figures 1, 3 and 4), the head-covering portion having a front section defining a facial port (as seen in annotated Figures 1, 3 and 4), wherein the facial port is configured to expose the face of the user when the drawstring is not fastened together (as seen in annotated Figures 1, 3 and 4); a drawstring extending within a periphery of the facial port to adjust a size of the facial port and exiting the periphery of the facial port at a left bottom of the facial port and a right bottom of the facial port (as seen in annotated Figures 1, 3 and 4); a first fastener disposed on a left side of the facial port on the periphery of the facial port above the left bottom of the facial port where the drawstring exits the periphery of the facial port (as seen in annotated Figures 1, 3 and 4), and a second fastener disposed on right side of the facial port on the periphery of the facial port above the right bottom of the facial port where the drawstring exits the periphery of the facial port (as seen in annotated Figures 1, 3 and 4), wherein the first and second fasteners are configured to fasten together (as seen in annotated Figures 1, 3 and 4 - the drawstrings being pulled together to close the face port when the drawstrings are tied together), a hood configured to be capable of being used independent of any other garment (as seen in annotated Figures 1, 3 and 4), the arc-shaped portion of material having a lower perimeter extending from the left end to the right end along the arc-shaped portion of material (as seen in annotated Figures 1, 3 and 4); and the arc-shaped portion of material having a shortest distance between the upper perimeter and the lower perimeter of the arc-shaped portion of material at the left and right ends or the arc shaped portion of material (as seen in annotated Figures 1, 3 and 4), and a greatest distance between the upper and lower perimeters of the arc-shaped portion of material at a back of the collar portion midway between the left and right ends along the bottom perimeter of the head-covering portion (as seen in annotated Figures 1, 3 and 4) a collar portion (as seen in annotated Figures 1, 3 and 4),  coupled to the head-covering portion at a bottom perimeter of the head covering portion along a circumferential seam (as seen in annotated Figures 1, 3 and 4), the collar portion being configured to overlap a neck port of an upper body garment when the hood is worn with the upper body garment, wherein the collar portion is comprised of an arc-shaped portion of material having a left end and a right end (as seen in annotated Figures 1, 3 and 4), an upper perimeter extending along the circumferential seam between the left end and right end (as seen in annotated Figures 1, 3 and 4).
However, Hughes is silent to the left end of the collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a left side of the head-covering portion; the right end of the collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a right side of the head-covering portion.
Van Duyn discloses the left end of the collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a left side of the head-covering portion (as seen in annotated Figure 3); the right end of the collar portion located at the bottom perimeter of the head covering portion behind and spaced from a bottom of the front section on a right side of the head-covering portion (as seen in annotated Figure 3).
Hughes is analogous art to the claimed invention as it relates to garments having hoods.  Van Duyn is analogous art to the claimed invention in that it provides garments that have detachable hoods and collar attachments.
The teachings of Hughes and the teachings of Van Duyn are combinable because they are concerned with the same field of endeavor, hooded garments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hood collar of Hughes by constructing the left end of the collar portion ending before and not extending to the front section on the left side of the head-covering portion, and the right end of the collar portion ending before and not extending to the front section on the right side of the head-covering portion as taught by Van Duyn in order to reduce any bulk and excess material around the shoulders for better fit and comfort.
However, Hughes and Van Duyn are silent to wherein the head-covering portion is of a terry cloth material. 
Rossi discloses the head-covering portion: is of a terry cloth material (36, paragraph 0032).
Hughes and Van Duyn is analogous art to the claimed invention as it relates to textile garments with detachable hoods and, Rossi is analogous art to the claimed invention in that it provides terry cloth material garments commonly known in the art for their softness and comfort when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the material of Hughes and Van Duyn, with terry cloth , as taught by Rossi, in order to form a hood portion that is comfortable and soft around the face but also is capable of moisture absorption.  The substitution of materials would be a simple substitution of one known element for another to obtain predictable results, creating a hood that was more comfortable to wear and was capable of absorbing any perspiration during activity when worn.

However, Hughes, Van Duyn and Rossi are silent to the entire arc-shaped portion has a thickness in a direction from an exterior surface of the arc-shaped portion to an interior surface of the arc-shaped portion, that is greater than a maximum thickness of the head covering portion in a direction from an exterior surface of the head covering portion to an interior surface of the head covering portion.  

Isidor discloses the entire arc-shaped portion has a thickness in a direction from an exterior surface of the arc-shaped portion to an interior surface of the arc-shaped portion, that is greater than a maximum thickness of the head covering portion in a direction from an exterior surface of the head covering portion to an interior surface of the head covering portion (Col 1, lines 16-24 and lines 31 -36 of Isidor discloses the head covering portion being made of a cloth material and the collar material made of fur, so that the  hood can be folded below the collar line when desired. The fur of the collar would indeed be thicker tthan material of the head covering portion.  Additionally, applicant provides no criticality for the added limitation as the materials are only required to be, as per the Specification, paragraph 0042, “fabricated from the same materials as the rear section, or may be fabricated to from a more rigid, thicker material…”). 

Hughes, Van Duyn and Rossi are analogous art to the claimed invention as it relates to textile garments with hoods and, Isidor is analogous art to the claimed invention in that it provides terry cloth material garments commonly known in the art for their softness and comfort when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the material of Hughes, Van Duyn and Rossi, with the collar being thicker than the head covering portion of the hood, as taught by Rossi, in order to form a collar portion that is heavier than the hood portion so it will rest and stay in place better.  The substitution of materials would be a simple substitution of one known element for another to obtain predictable results, creating a better fitting hood that when worn stays in position and provide better warmth and protection to the neck.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes US 2011/0131704 (herein after Hughes) in view of Van Duyn 6370692 (herein after Van Duyn), Rossi US 2013/0239290 (herein after Rossi) and Isidor US 202262 (herein after Isidor) as applied to claim 1, and further  in view of Nevins US 5251336 (herein after Nevins).
Regarding claim 6, the hood of the combined references discloses all the limitations of claim 6 except they do not disclose the head-covering portion: is of a fleece material.  
Nevins discloses the head-covering portion is of a fleece material (Col. 2, lines 24-25).
The teachings of Hughes and Van Duyn and the teachings of Nevins are combinable because they are concerned with the same field of endeavor, hooded devices.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hood of Hughes and Van Duyn by constructing the hood being constructed of fleece material as taught by Nevins in order to provide warmth and comfort to the wearer.

Response to Arguments

Applicants arguments have been fully considered but are not convincing. Its noted as stated in applicants arguments that the included arguments are earlier arguments for the record. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicant’s arguments that the combined references fail to teach Van Duyn is silent to a hood configured to be capable of being used independent of any other garment, the examiner respectfully disagrees. While Van Duyn is silent to being worn separately, it does include a separating mechanism, allowing it to be removed from the jacket and it does have fasteners that would be capable of closing it around the face of the wearer and being worn separately if needed and function as a head covering. That said, Hughes is a garment that is comprised of a neck collar/shoulder portion and a head covering portion.  It is used to teach the limitations that indeed the hood is capable of being a standalone garment as it is shown without a jacket. As earlier explained the hood, as shown in Figure 2 and 3 of Van Duyn, is capable of being removed by a zipper as shown in Figure 2 by opening the zipper. Both the hood and jacket can still be used independently. As the rejection is a 103 rejection relying on two references, directing the applicant’s arguments to the references individually when in fact the rejection is based on the combination of references Van Duyn and Hughes, cannot show nonobviousness where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Finally, applicants claim language requires, a hood configured to be capable of being used independent of any other “garment”. The hood of Van Duyn is in fact used as a bag in one embodiment.
In response to the applicant’s arguments that the combined references fail to teach a thickness of the arc-shaped portion, from an exterior surface to an interior surface of the arc-shaped portion, is greater than a thickness of the head covering portion, the examiner respectfully disagrees. While this limitation can be interpreted many ways, is the limitation regarding the thickness of the materials used? or speaking to the dimensions of the portions of the collar?  The  Specification provides no criticality of the collar portion, in part or in its entirety, being “…greater than a maximum thickness of the head covering portion in a direction from an exterior surface of the head covering portion to an interior surface of the head covering portion…”, as the materials are only required to be, as per the Specification, paragraph 0042,  “…fabricated from the same materials as the rear section, or may be fabricated to from a more rigid, thicker material…”).

In response to the applicant’s arguments that the combined references fail to teach the location of the fasteners on the facial port is such that when they are joined together the hood is configured to cover the mouth and nose of the user, the examiner respectfully disagrees. A drawstring in the hood is capable of being drawn tight to completely close the opening of the hood, or open it to degrees.  The ends could be pulled and tied together fastening them to close the opening to such a degree that they would indeed be capable of covering the nose and mouth. Further, depending on the size of the wearer, will impact what is covered and what is not.
Reply to Office Action of March 16, 2020 
In response to the applicants, arguments that the location of the knot and loop fastener of Hughes is not positioned to cover a user's mouth and nose, nor is that the "intended purpose" of those features shown by Hughes, the examiner respectfully disagrees. The hood fasteners of Hughes, include a set of knotted fasteners, and loops and two drawstrings tied together, the knot and loop fasteners being even higher than the drawstring openings are capable of closing the port opening to cover the mouth and nose in at least two ways.  The ends could be pulled and tied together fastening them to close the opening to such a degree that they would indeed be capable of covering the nose and mouth. Or the drawstring could close the port opening to a degree and the knot and loop fastener then used to close the port opening further and as such would be capable of covering the mouth and nose of the wearer, understanding the size of the wearer, will impact what is covered and what is not. If the prior art teaches the structure that would be capable of functioning as the claim limitation, it teaches the limitation in the claim language.

In response to the applicant’s arguments that Hughes is ambiguous as to where the hood end points terminate, which is insufficient for supporting an assertion that a reference shows what is claimed, the examiner respectfully disagrees. Van Duyn, is used to teach this limitation as seen in annotated Figure 3, and that Figure clearly discloses where the hood end points terminate.

In response to the applicants arguments that while Hughes shows a hood with a yoke, it does not show the yoke terminating with ends that are "behind and spaced from a bottom of the front section" to a sufficient certainty, the examiner respectfully disagrees. Van Duyn, is used to teach this limitation as clearly shown in annotated Figure 3.

In response to the applicants, arguments that the combined references fail to teach a collar portion comprised of an arc-shaped portion of material having ends that are behind and spaced from a bottom of the front section, the examiner respectfully disagrees. Van Duyn, annotated Figure 3, discloses where the hood end points terminate.

In response to the applicant’s arguments that the collar portion of Hughes would not be capable of overlapping a neck port of the garment when the hood is worn with the upper body garment, the examiner respectfully disagrees.  As best seen in Figures 1 and 3 of Hughes, the collar portion would be capable of overlapping a neck portion of the garment when the hood is worn with the upper body garment.  
Applicant is reminded that depending on the design of the garments neckline, the hood could be capable of being worn with any jacket and as such could be capable of overlapping the neck port.  As Applicant has not disclosed in any manner the garment configuration; requiring it to be capable of overlapping the neck port could be taught by a significant amount of prior art references to include Hughes.  As best seen in Figures 1 and 3 of Hughes discloses a collar portion that would be capable of overlaying the neck of the user when the hood is not worn with the upper body garment.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE FERREIRA whose telephone number is (571)270-5916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CATHERINE M FERREIRA can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732